         Case 1:19-cr-10444-NMG Document 39 Filed 07/16/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Criminal No: 1:19-cr-10444 NMG
                                             )
WILLIAM ANGELSECO,                           )


                     DEFENDANTS SENTENCING MEMORANDUM

Background

       The defendant is 49 years old, married and the father of a two children, Nikolas and

Anthony. He was raised by his mother and had no relationship with his biological father. As a

young boy he was subjected to drugs and some violence in the home, however his mother got

sober when he was about 13 years old and maintained a healthy and stable home. The defendant

has a strong relationship with his mother whom he holds in high regard.

       Mr. Angelesco is married and has been together with his wife since the age of 19.

Unfortunately his wife struggles with a chronic opioid addiction. The defendant also has long

standing drug abuse issues ranging from cocaine, crack cocaine and heroin. Although the

defendant continues to struggle with his addictions he has had some success with treatment in the

past. The defendant entered the Gavin House, an inpatient treatment facility in 2011. He

remained in treatment and remained sober from 2011 through January of 2018 when he relapsed.

He has been diagnosed with cocaine use disorder, opioid use disorder anxiety and depression.

As a result of his addiction the defendant has overdosed three times, the most recent being in

August of 2019.


                                                 1
         Case 1:19-cr-10444-NMG Document 39 Filed 07/16/20 Page 2 of 3



       Despite his struggles the defendant started and ran a successful clothing boutique and

consignment store in Peabody, Massachusetts. Although not a stranger to the criminal justice

system, prior to this matter he had remained sober and out of trouble since 2007. Moreover, the

defendant has shown that he respects court orders and does well with a degree of supervision

from the court. This is evidenced by the fact that in 2008 the defendant was sentenced to 10

years of probation as part of sentence from the Middlesex Superior Court. Mr. Angelesco

remained sober and in compliance with the terms of his probation during that time. As a result

of his compliance the court allowed his petition to terminate probation 1 year early.

       Although drug use and addiction do not serve as a pass for criminality, it lends some

insight into a clearer picture of the defendant and his past as well as the circumstances that lead

to this matter. The defendant is described by his mother as a responsible and respectful man who

always held a job. Also, while being held in this matter he has been described as being

respectful towards staff and his peers. Lastly, facing serious charges in this court the defendant

accepted responsibility for his actions and changed his plea to guilty very early in the

prosecution.

Defendant’s Recommendation

       For all the aforementioned reasons and pursuant to 18 U.S.C. § 3553 the defendant

respectfully requests this Honorable Court impose a sentence of twenty seven (27) months

followed buy 2 years supervised release with the special conditions as recited on page 30 of the

PSR. Lastly, the defendant requests that the Court recommend that he be accepted into the BOP’s 500

hour Residential Drug Abuse Program.




                                                  2
         Case 1:19-cr-10444-NMG Document 39 Filed 07/16/20 Page 3 of 3



                                                              Respectfully Submitted,
                                                              William Angelesco,
                                                              by counsel

                                                              /s/   Carmine P. Lepore
                                                              Carmine P. Lepore
                                                              Lepore & Hochman, P.A.
                                                              One Sprague Street
                                                              Revere, MA 02151
                                                              (781) 286-8800
                                                              BBO# 564603

July 16, 2020


                                  CERTIFICATE OF SERVICE
        I, Carmine P. Lepore, hereby certify that the above document was filed through the Electronic
Court Filing system and served on all registered participants on July 16, 2020.


                                                                      /s/ Carmine P. Lepore




                                                 3
